Herbert R. Brown, J.,
dissenting. I must respectfully dissent. The result reached by the majority means that an attorney who negligently prepares a will is immune from liability for malpractice. For example, if an attorney carelessly fails to see that the will is signed by the required number of witnesses, no action can be brought against the inattentive lawyer. This is so because the client, the testator, must die before the will becomes operative. Nonetheless, only the client, says the majority, may bring the malpractice action. To reach this undesirable result, the majority trots out that old chestnut, privity.
In the law of torts, the use of privity as a tool to bar recovery has been riddled (and rightly so) to the extent that we are left with legal malpractice as, perhaps, the only surviving relic. For example, a physician who negligently injures a spouse or a minor child is responsible to the other spouse or to the parent(s) for their corresponding loss of consortium or loss of services, notwithstanding the absence of privity. See Shaweker v. Spinell (1932), 125 Ohio St. 423, 181 N.E. 896; cf. Clouston v. Remlinger Oldsmobile Cadillac, Inc. (1970), 22 Ohio St. 2d 65, 51 O.O. 2d 96, 258 N.E. 2d 230, and Whitehead v. Gen. Tel. Co. (1969), 20 Ohio St. 2d 108, 49 O.O. 2d 435, 254 N.E. 2d 10, 41 A.L.R. 3d 526. Likewise, an architect or builder who defectively designs or constructs a building is liable to a person thereby injured, despite a lack of privity. Kocisko v. Charles Shutrump & Sons Co. (1986), 21 Ohio St. 3d 98, 101, 21 OBR 392, 394, 488 N.E. 2d 171, 174 (Wright, J., dissenting). Additionally, the manufacturer of a defective product is not excused for want of privity from liability to an injured user. Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, 4 O.O. 3d 466, 364 N. E. 2d 267. Even an accountant is no longer immune from liability to third persons who foreseeably rely upon his or her negligent representations. Haddon View Investment Co. v. Coopers & Lybrand (1982), 70 Ohio St. 2d 154, 24 O. O. 3d 268, 436 N.E. 2d 212.
While the court of appeals below should perhaps have given greater obeisance to Scholler v. Scholler (1984), 10 Ohio St. 3d 98, 10 OBR 426, 462 N.E. 2d 158, this court is under no such duty. The requirement of privity *78in a legal malpractice action should be put to a well-deserved burial. Such is not to abandon stare decisis, but rather to bring attorney malpractice — based upon professional negligence — into line within the body of tort law.
What the majority has done is to make a mechanical application of Scholler, supra, to the facts of the cause sub judice. Then, the majority blandly claims that its view is “shared by other jurisdictions.” The issue before us is not that simple. An examination of the seven cases cited by the majority reveals that only two involve an attorney’s negligence in drafting a will. See St. Mary’s Church of Schuyler v. Tomek (1982), 212 Neb. 728, 325 N.W. 2d 164, and Maneri v. Amodeo (1963), 38 Misc. 2d 190, 238 N.Y. Supp. 2d 302. The remaining five cases arise from a potpourri of factual situations, having nothing to do with the issue before us.
Actually, most courts that have faced the issue have been unwilling to use privity to insulate attorneys from liability for negligent will preparation. See Lucas v. Hamm (1961), 56 Cal. 2d 583, 15 Cal. Rptr. 821, 364 P. 2d 685; Auric v. Continental Cas. Co. (1983), 111 Wis. 2d 507, 331 N.W. 2d 325; Guy v. Liederbach (1983), 501 Pa. 47, 459 A. 2d 744; Succession of Killingsworth (La. 1973), 292 So. 2d 536, 542-543; Olge v. Fuiten (1984), 102 Ill. 2d 356, 80 Ill. Dec. 772, 466 N.E. 2d 224; McAbee v. Edwards (Fla. App. 1976), 340 So. 2d 1167; Licata v. Spector (1966), 26 Conn. Supp. 378, 225 A. 2d 28; Clagett v. Dacy (1980), 47 Md. App. 23, 420 A. 2d 1285. These courts have perceptively emphasized that in drafting a will, the attorney knows that (1) the client has employed him or her for the specific purpose of benefiting third persons, and (2) the consequences of an error by the lawyer will most likely fall upon those intended beneficiaries rather than upon the client.
The majority has unfortunately been blinded by the mirage of conflict of interest. The majority states, and I agree, that “the obligation of an attorney is to direct his [or her] attention to the needs of the client, not to the needs of a third party not in privity with the client.” Where the attorney’s job is to draft a will, however, the needs of the client simply require the attorney to competently construct an instrument that will carry out the client’s intentions as to the distribution of his or her property upon death. If the attorney negligently fails to fulfill those needs, with the result that an intended beneficiary receives less than the client desired, surely the client, if he or she were still alive, would want the intended beneficiary to bring an action against the attorney. The conflict-of-interest bugaboo is nonexistent in such a case.4
I would hold that an attorney who negligently drafts a will is not immune from liability to those persons whom thé testator intends to be beneficiaries thereunder.

 The California Supreme Court has explained:
“When an attorney undertakes to fulfill the testamentary instructions of his client, he realistically and in fact assumes a relationship not only with the client but also with the client’s intended beneficiaries. The attorney’s actions and omissions will affect the success of the client’s testamentary scheme; and thus the possibility of thwarting the testator’s wishes immediately becomes foreseeable. Equally foreseeable is the possibility of injury to an intended beneficiary. In some ways, the beneficiary’s interests loom greater than those of the client. After the latter’s death, a failure in his testamentary scheme works no practical effect except to deprive his intended beneficiaries of the intended bequests.” Heyer v. Flaig (1969), 70 Cal. 2d 223, 228, 74 Cal. Rptr. 225, 228-229, 449 P. 2d 161, 164-165.